Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claim 9, the claim recites a second dielectric loss factor is grater that the first dielectric loss factor. However, this limitation is indefinite with specifying a frequency. It is possible for the relation of the dielectric loss factor to invert when measured at different frequency. For purposes of examination, the claim will be interpreted with either relationship of dielectric loss factors.
Regarding claim 11, the units for the solubility parameter are “J /cc0.5 “  but are incorrect. As defined in Wikipedia the solubility parameter  SI units are J1/2 m−3/2--- -. For purposes of examination the units will be understood to be (J/cc)0.5-. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2017/0173923 A1) as evidenced by Britannica, The Editors of Encyclopaedia. "calendering". Encyclopedia Britannica, 30 Oct. 2007, https://www.britannica.com/technology/calendering. Accessed 3 October 2022.
Regarding claim 7, Davis meets the claimed method of fabricating a coated sheet for use in an additive manufacturing process, (Examiner notes the claim does not positively recite a method of additive manufacturing. Davis teaches a sheet that is capable of being used in additive manufacturing process, since Davis teaches the sheet can be functionalized with coatings, and/or thermoformed without an adverse effect on adhesion or heat stability, see [0006]) the method comprising: positioning a sheet on a substrate, (Davis teaches a method for forming the sheet includes calendaring, which is understood to require a substrate, given that calendaring requires a pair of heated rolls by definition, see Encyclopedia Britannica) the sheet being formed of a base polymer material; (base layer comprise… polyetherimides [0044]) applying a liquid coating to at least a portion of an exterior of the sheet, (Coatings can be applied through standard application techniques such as rolling, spraying [0109]) the liquid coating being formed of a coating polymer material; and drying the liquid coating on the sheet to form the coated sheet; (Once coated, the hard coat layer is dried to form the uncured hard coat, and can be cured thermally, or by photo initiation wherein the hard coat composition, [0122]) wherein the coated sheet includes a base polymer layer formed by the sheet, and a coating polymer layer formed by the liquid coating after drying. (Davis teaches a to generate said multilayer structure from the polymer layer and coating layer, see [0109]).

Regarding claim 8, Davis meets the claimed method of claim 7, in which applying the liquid coating to at least the portion of the exterior of the sheet comprises spraying the liquid coating from a nozzle positioned adjacent the substrate. (Coatings can be applied through standard application techniques such as rolling, spraying [0109]).

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2017/0173923 A1) as evidenced by Britannica, The Editors of Encyclopaedia. "calendering". Encyclopedia Britannica, 30 Oct. 2007, https://www.britannica.com/technology/calendering. Accessed 3 October 2022, and evidenced by Xia, Weimin & Zhang, Zhicheng. (2018). PVDF-based dielectric polymers and their applications in electronic materials. IET Nanodielectrics. 1. 10.1049/iet-nde.2018.0001.

Regarding claim 9, Davis meets the claimed method claim 7, in which: the base polymer material has a first dielectric loss factor; the coating polymer material has a second dielectric loss factor; and the second dielectric loss factor of the coating polymer material is greater than the first dielectric loss factor of the base polymer material.(Davis teaches the base polymer to be polyetherimides [0044], which is disclosed by the instant specification to have dielectric loss of 0.001 in MHz-GHz range [0030]. Davis teaches the coating polymer to be polyvinylidene fluoride (PVDF), see [0017]. As evidenced by Xia & Zhang, the PVDF polymer has a dielectric loss of 0.1 to 0.3 at a range of frequency 102 to 107  Hz, see Figure 6)

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2017/0173923 A1) as evidenced by Britannica, The Editors of Encyclopaedia. "calendering". Encyclopedia Britannica, 30 Oct. 2007, https://www.britannica.com/technology/calendering. Accessed 3 October 2022, and evidenced by Wikipedia contributors. "Polyvinylidene fluoride." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 31 Aug. 2022. Web. 3 Oct. 2022.

Regarding claim 10, Davis meets the claimed method of claim 7, in which: the base polymer material has a first melting point; the coating polymer material has a second melting point; and the first melting point is within about 20 degrees Celsius of the of the second melting point. (Davis teaches the base polymer to be polyetherimides [0044], which is disclosed by the instant specification to have melting point of 186°C per Table 1 of the instant specification. Davis teaches the coating polymer to be polyvinylidene fluoride (PVDF), see [0017], which has a melting point of 177°C, per https://en.wikipedia.org/wiki/Polyvinylidene_fluoride).

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2017/0173923 A1) as evidenced by Britannica, The Editors of Encyclopaedia. "calendering". Encyclopedia Britannica, 30 Oct. 2007, https://www.britannica.com/technology/calendering. Accessed 3 October 2022, and evidenced by Ma, Wenzhong & Yuan, Haoge & Wang, Xiao-Lin. (2014). The Effect of Chain Structures on the Crystallization Behavior and Membrane Formation of Poly(Vinylidene Fluoride) Copolymers. Membranes. 4. 243-56. 10.3390/membranes4020243.

Regarding claim 11, Davis meets the claimed method of claim 7, in which: the base polymer material has a first solubility parameter; the coating polymer material has a second solubility parameter; and the second solubility parameter is within about 10 J/cc0.5 of the first solubility parameter. (Davis teaches the base polymer to be polyetherimides [0044], which is disclosed by the instant specification to have solubility parameter of 28 (J/cc)0.5 per Table 1 of the instant specification. Davis teaches PVDF as the coating polymer [0017], which has a solubility parameter of 19.2 MPa1/2 as evidence by Ma, Yuan, & Yang).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlambang (US 2017/0282628 A1).

Regarding claim 7, Herlambang meets the claimed method of fabricating a coated sheet for use in an additive manufacturing process, (Examiner notes the claim does not positively recite a method of additive manufacturing. Herlambang teaches a recording medium, see [0004], which is capable of being used in an additive manufacturing process) the method comprising: positioning a sheet on a substrate, (A resin layer is created by coating liquid applied to the substrate and dried, [0084]) the sheet being formed of a base polymer material; (homopolymers and copolymers of ethylene, propylene, isobutylene and the like [0032]) applying a liquid coating to at least a portion of an exterior of the sheet, (a plastic film means that obtained by processing the plastic into a film form [0036]) the liquid coating being formed of a coating polymer material; wherein the coated sheet includes a base polymer layer formed by the sheet, and a coating polymer layer formed by the liquid coating after drying. (Herlambang teaches a plurality of layers may also be used as the substrate including the  plastic film and resin coated paper layer, see [0023]) 
Herlambang is silent on and drying the liquid coating on the sheet to form the coated sheet. 
Herlambang teaches a resin layer is created by coating liquid applied to the substrate and dried, [0084]
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine coating liquid and drying step of Herlambang for the resin layer with the plastic layer of Herlambang because it yields the predictable result of  creating an even coating layer.



Regarding claim 12, Herlambang does not explicitly teach in which the base polymer material comprises polyetherimide  the coating polymer material comprises polyvinyl alcohol.
Herlambang teaches a layer of polyvinyl alcohol, [0036] and a heat-resistant engineering plastic such as polyether imide, [0036], may be used either singly or in any combination thereof, [0036].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine a layer of polyvinyl alcohol and layer of polyetherimide as taught by Herlambang in order to improve the heat-resistance of the product, see [0036]. 


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2017/0173923 A1).


Regarding claim 13, Davis meets the claimed method of claim 7, in which the base polymer layer has a thickness of from about 0.1 to about 5 millimeters, (Davis teaches the final product to be 6 μm to 12,700 μm thick, see [0127], with samples of 80 mil (2032 micrometer) thickness [0153])  
Davis does not explicitly teach the coating polymer layer has a thickness of from about 1 to about 1,000 microns. 
Davis teaches cap layer can be 1% to 50%, 5 to 40, or 10 to 30 of overall thickness [0127]. Davis teaches a UV blocking layer has a thickness 10 to 250 μm, see [0110].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the thickness of the coating polymer layer to be 1 to 1,000 microns in order to vary the properties of the final product including forming opaque, translucent, or transparent articles, see [0128]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744